     Case 3:97-cv-01684-JAH-JLB Document 184 Filed 07/07/20 PageID.2329 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    SECURITIES AND EXCHANGE                            Case No.: 97cv1684-JAH (JLB)
      COMMISSION,
12
                                        Plaintiff,       ORDER GRANTING MOTION TO
13                                                       DISBURSE FUNDS DEPOSITED
      v.                                                 WITH THE COURT [Doc. No. 181]
14
      JAMES W. FARRELL, GARY L.
15
      MOORE, AND JILL HALL, et al.,
16                                   Defendants.
17
18          Pending before the Court is Plaintiff Securities and Exchange Commission (“SEC”)
19    motion to disburse funds, paid to the Clerk of Court by Defendants James W. Farrell, Gary
20    L. Moore, and Jill Hal to the SEC for remittance to the United States Treasure. See Doc.
21    No. 181.
22          Upon consideration of the motion and good cause appearing, the SEC’s motion is
23    GRANTED. IT IS HEREBY ORDERED:
24                1. The Clerk of Court is authorized and directed to disperse to the SEC all
25                   funds paid to the Clerk of Court by Defendants James W. Farrell, Gary L.
26                   Moore and Jill Hall that are presently being held in the CRIS, together with
27                   all interest accrued thereon, by check(s) payable to the “United States
28                   Securities and Exchange Commission” and mail or deliver the check(s) to

                                                     1
                                                                                 97cv1684-JAH (JLB)
     Case 3:97-cv-01684-JAH-JLB Document 184 Filed 07/07/20 PageID.2330 Page 2 of 2



 1                  the following address: Enterprise Services Center, Accounts Receivable
 2                  Branch, 6500 South MacArthur Boulevard, Oklahoma City, Oklahoma
 3                  73169; and
 4               2. Upon receipt of such funds the SEC shall remit the funds to the United
 5                  States Treasury.
 6          IT IS SO ORDERED.
 7
 8
 9    DATED: July 7, 2020
10
                                                _________________________________
11                                              Hon. John A. Houston
                                                United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                             97cv1684-JAH (JLB)
